[Cite as In re D.P., 2016-Ohio-747.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               AUGLAIZE COUNTY



IN RE:
                                                        CASE NO. 2-15-13
         D.P.,

ADJUDICATED DELINQUENT                                  OPINION
CHILD.


IN RE:
                                                        CASE NO. 2-15-14
         D.P.,

ADJUDICATED DELINQUENT                                  OPINION
CHILD.



                 Appeals from Auglaize County Common Pleas Court
                                  Juvenile Division
                  Trial Court Nos. 2012 DEL 188 and 2012 DEL 244

                      Judgments Reversed and Causes Remanded

                           Date of Decision: February 29, 2016




APPEARANCES:

        Charlyn Bohland for Appellant

        Nick Catania for Appellee
Case No. 2-15-13, 2-15-14



PRESTON, J.

       {¶1} Adjudicated delinquent child-appellant, D.P., appeals the September

9, 2015 judgment entry of the Auglaize County Court of Common Pleas, Juvenile

Division, denying his motion requesting an additional 230 days of credit toward

his commitment to the Ohio Department of Youth Services (“DYS”). For the

reasons that follow, we reverse.

       {¶2} On September 19, 2012, a complaint was filed against D.P. in case

No. 2012 DEL 188 alleging that D.P. was a delinquent child for committing two

counts of burglary in violation of R.C. 2911.12(A)(2), second-degree felonies if

committed by an adult. (Case No. 2012 DEL 188, Doc. No. 1). On January 23,

2013, D.P. admitted to the allegations as charged, and the trial court adjudicated

him a delinquent child as alleged in the complaint. (Case No. 2012 DEL 188,

Doc. No. 36). In its disposition, the trial court committed D.P. to DYS for

institutionalization for an indefinite term consisting of a minimum period of two

years—one year for each offense, to be served consecutively—and a maximum

period not to exceed D.P.’s attainment of the age of 21 years. (Id.). The trial court

placed D.P. on community control and suspended his commitment to DYS upon

D.P.’s acceptance into the West Central Juvenile Rehabilitation Center

(“Rehabilitation Center”). (Id.). D.P. was accepted, and his placement in the




                                         -2-
Case No. 2-15-13, 2-15-14



Rehabilitation Center began on January 28, 2013. (See Case No. 2012 DEL 188,

Doc. No. 49).

        {¶3} Meanwhile, on November 15, 2012, a complaint was filed against

D.P. in the Mercer County, Ohio Court of Common Pleas, Juvenile Division, and

then transferred to the Auglaize County Court of Common Pleas, Juvenile

Division. (Case No. 2012 DEL 244, Doc. No. 1). The trial court assigned case

No. 2012 DEL 244 to that case.1 (See id.). That complaint alleged that D.P. was a

delinquent child for committing one count of burglary in violation of R.C.

2911.12(A)(1), a second-degree felony if committed by an adult, and a second

count of attempted theft in violation of R.C. 2913.02(A)(1) and 2923.02(A), a

second-degree misdemeanor if committed by an adult. (Id.).

        {¶4} On April 4, 2013, D.P. appeared before the trial court for adjudication

in case No. 2012 DEL 244. (See Case No. 2012 DEL 244, Doc. Nos. 16, 34).

D.P. admitted to the allegations as charged, and the trial court adjudicated him a

delinquent child as alleged in the complaint. (Id.). In its disposition, the trial

court committed D.P. to DYS for institutionalization for an indefinite term

consisting of a minimum period of one year and a maximum period not to exceed

his attainment of the age of 21 years, to be served consecutively to the

commitment in case No. 2012 DEL 188 for a total minimum period of three years

1
 The record reflects that complaints were filed against D.P. in other cases that were addressed with case
Nos. 2012 DEL 188 and 2012 DEL 244; however, we will discuss only case Nos. 2012 DEL 188 and 2012
DEL 244, which are the only cases relevant to this appeal.

                                                  -3-
Case No. 2-15-13, 2-15-14



and a maximum period not to exceed D.P.’s attainment of the age of 21 years.

(Case No. 2012 DEL 244, Doc. No. 20).             The trial court placed D.P. on

community control and suspended his commitments to DYS on the condition that

D.P. successfully complete the West Central Juvenile Rehabilitation Program.

(Id.).

         {¶5} On September 18, 2013, the trial court filed a judgment entry ordering

D.P.’s release from the Rehabilitation Center. (Case No. 2012 DEL 188, Doc. No.

122).

         {¶6} On March 21, 2014, following motions by the State requesting

hearings on D.P.’s alleged community-control violations, the trial court

adjudicated D.P. “a community control violator” as alleged in the State’s motions.

(Case No. 2012 DEL 188, Doc. No. 208); (Case No. 2012 DEL 244, Doc. No. 65).

The trial court invoked D.P.’s suspended commitments to DYS. (Id.); (Id.). In its

judgment entry, the trial court stated:

         The Court finds that [D.P.] has been held in a juvenile detention

         facility for a period of 17 days prior to Adjudication, and will be

         held 6 days before transfer to Circleville Juvenile Correctional

         Facility, and the Ohio Department of Youth Services will reduce the

         minimum period of institutionalization by that number of days.

(Id.); (Id.).


                                          -4-
Case No. 2-15-13, 2-15-14



       {¶7} On June 16, 2015, D.P. filed a motion for recalculation of confinement

credit. (Case No. 2012 DEL 188, Doc. No. 246); (Case No. 2012 DEL 244, Doc.

No. 73).    In that motion, he argued that he should be credited under R.C.

2152.18(B) with an additional 353 days of confinement credit, consisting of 123

days spent at the West Central Juvenile Detention Center (“Detention Center”) and

230 days spent at the Rehabilitation Center. (Id.); (Id.).

       {¶8} On August 6, 2015, the trial court held a hearing concerning D.P.’s

motion for recalculation of confinement credit. (Aug. 6, 2015 Tr. at 3). There, the

State conceded that D.P. should be credited for the 123 days that he spent at the

Detention Center, but it disagreed that he should be credited for the 230 days that

he spent at the Rehabilitation Center. (Id. at 4). The trial court granted D.P.’s

request for credit for the 123 days that he spent at the Detention Center and

ordered further briefing as to the 230 days that he spent at the Rehabilitation

Center. (Id. at 5-6). The trial court filed a judgment entry the next day reflecting

its orders. (Case No. 2012 DEL 188, Doc. No. 253); (Case No. 2012 DEL 244,

Doc. No. 77).

       {¶9} On August 24, 2015, the State filed a response to D.P.’s motion for

recalculation of confinement credit. (Case No. 2012 DEL 188, Doc. No. 255);

(Case No. 2012 DEL 244, Doc. No. 79). On September 4, 2015, D.P. filed a

“response to State’s response” to D.P.’s motion for recalculation of confinement


                                         -5-
Case No. 2-15-13, 2-15-14



credit. (Case No. 2012 DEL 188, Doc. No. 256); (Case No. 2012 DEL 244, Doc.

No. 80).

          {¶10} On September 9, 2015, the trial court filed a judgment entry denying

D.P.’s request for confinement credit for the 230 days that he spent at the

Rehabilitation Center. (Case No. 2012 DEL 188, Doc. No. 257); (Case No. 2012

DEL 244, Doc. No. 81). The trial court concluded that R.C. 2152.18(B)—which

provides that a juvenile’s minimum period of institutionalization be reduced by

“the total number of days that the child has been confined in connection with the

delinquent child complaint upon which the order of commitment is based”—is

“overly broad, vague and therefore, unconstitutional.” (Id.); (Id.). The trial court

reasoned that the General Assembly did not define “confined,” which, according

to the trial court, carries a different meaning for juveniles. (Id.); (Id.). The trial

court found unpersuasive State v. Napier, in which the Supreme Court of Ohio

held that the defendant was entitled to credit toward prison time for days served at

a community-based correctional facility because the defendant “was not free to

come and go as he wished” and “was subject to the control of the staff regarding

personal liberties.” 93 Ohio St.3d 646, 648 (2001). In its analysis, the trial court

stated:

          Napier [sic] is an adult case. Adults are treated differently than

          juveniles. Juveniles are not free to come and go from schools, are


                                          -6-
Case No. 2-15-13, 2-15-14



      not free to come and go from their house if detained by a parent. In

      every aspect of a child’s life, they [sic] are not free to come and go

      as they please. Are the juvenile courts to give credit for any time a

      child is not free to come and go as they [sic] please?

(Case No. 2012 DEL 188, Doc. No. 257); (Case No. 2012 DEL 244, Doc. No. 81).

      {¶11} D.P. filed notices of appeal in both cases—case Nos. 2012 DEL 188

and 2012 DEL 244—on October 6, 2015. (Case No. 2012 DEL 188, Doc. No.

259); (Case No. 2012 DEL 244, Doc. No. 83). We sua sponte consolidated the

appeals on October 15, 2015. (Case No. 2012 DEL 188, Doc. No. 268); (Case No.

2012 DEL 244, Doc. No. 92). D.P. raises two assignments of error for our review,

which we consider together.

                            Assignment of Error No. I

      The Auglaize County Juvenile Court erred when it determined
      that R.C. 2152.18(B) is overly broad, vague, and
      unconstitutional. (A-1; Sept. 9, 2015 Journal Entry – Orders on
      Credit 2012 DEL 188 & 2012 DEL 244, p.2).

                            Assignment of Error No. II

      The juvenile court erred when it failed to grant D.P. credit for
      the time he was confined at the West Central Juvenile
      Rehabilitation Center relative to his offense, in violation of R.C.
      2152.18(B); Fifth and Fourteenth Amendments to the U.S.
      Constitution; and, Article I, Section 16, Ohio Constitution. (A-1;
      Sept. 9, 2015 Journal Entry – Orders on Credit 2012 DEL 188 &
      2012 DEL 244, p.2).



                                        -7-
Case No. 2-15-13, 2-15-14



         {¶12} In his first assignment of error, D.P. argues that R.C. 2152.18(B) “is

not vague, because it clearly delineates the situations in which a juvenile court

must grant credit and in which credit will not be given.” (Appellant’s Brief at 5).

D.P. points out that three appellate courts in Ohio have followed the Supreme

Court of Ohio’s definition of “confinement” set forth in Napier. D.P. makes

similar arguments under his second assignment of error and asserts that the trial

court erred by denying him credit for the time he spent at the Rehabilitation

Center. In response to D.P.’s assignments of error, the State urges us to affirm the

trial court’s judgment, arguing, “The word ‘confined’ may not be vague in dealing

with adults, but in consideration of the unique situation that juveniles are in, the

word ‘confined’ becomes unconstitutionally broad and vague.” (Appellee’s Brief

at 2).

         {¶13} This court reviews for an abuse of discretion a trial court’s

determination on a motion for recalculation of confinement credit. In re J.K.S.,

8th Dist. Cuyahoga No. 101967, 2015-Ohio-1312, ¶ 8, citing In re H.V., 138 Ohio

St.3d 408, 2014-Ohio-812, ¶ 8. An abuse of discretion suggests that the trial

court’s decision is unreasonable, arbitrary, or unconscionable.        Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219 (1983).

         {¶14} R.C. 2152.18(B) governs the credit to which a juvenile is entitled

toward his or her institutionalization at DYS:


                                          -8-
Case No. 2-15-13, 2-15-14



      When a juvenile court commits a delinquent child to the custody of

      the department of youth services pursuant to this chapter, the court

      shall state in the order of commitment the total number of days that

      the child has been confined in connection with the delinquent child

      complaint upon which the order of commitment is based. The court

      shall not include days that the child has been under electronic

      monitoring or house arrest or days that the child has been confined

      in a halfway house.     The department shall reduce the minimum

      period of institutionalization that was ordered by both the total

      number of days that the child has been so confined as stated by the

      court in the order of commitment and the total number of any

      additional days that the child has been confined subsequent to the

      order of commitment but prior to the transfer of physical custody of

      the child to the department.

See In re D.P., 1st Dist. Hamilton No. C-140158, 2014-Ohio-5414, ¶ 11. “The

term ‘confined’ is not defined in R.C. Chapter 2152.” Id. at ¶ 13. However,

“[u]nder the former version of the statute, a youth committed to a DYS facility

could only receive credit for days the youth was held in ‘detention.’” Id. at ¶ 9,

citing former R.C. 2152.18(B). “The statute defined detention as ‘the temporary

care of children pending court adjudication or disposition, or execution of a court


                                        -9-
Case No. 2-15-13, 2-15-14



order, in a public or private facility designed to physically restrict the movement

and activities of children.’” Id., quoting R.C. 2151.011(B)(14).

       {¶15} As was the case in In re D.P., the dispute in this appeal centers on

the meaning of the term “confined.” D.P. urges us to adopt the definition of

“confinement” applied by the Supreme Court of Ohio in Napier. As D.P. points

out, the Sixth District, First District, and Eighth District Courts of Appeals have—

in juvenile cases—adopted the definition of “confinement” set forth in Napier.

See In re D.P. at ¶ 18; In re J.K.S. at ¶ 12; In re K.A., 6th Dist. Lucas No. L-12-

1334, 2013-Ohio-3847, ¶ 5.       The State argues that the trial court correctly

concluded that the term “confined” is unconstitutionally vague as applied to

juveniles.

       {¶16} We disagree with the trial court and State and instead agree with D.P.

and the First, Sixth, and Eighth Districts.     The First District in In re D.P.

summarized the nature of the Supreme Court of Ohio’s holding in Napier:

             In Napier, the Ohio Supreme Court addressed whether time in a

       community-based corrections facility (“CBCF”) should be credited

       against prison time under R.C. 2967.191 since inmates have much

       greater opportunities to leave the facilities than those confined in

       prison or jail. In that case, the defendant had pleaded guilty to

       felony drug possession and had been sentenced to three years of


                                       -10-
Case No. 2-15-13, 2-15-14



      community-control sanctions, including evaluation and treatment at

      a residential CBCF. [Napier, 93 Ohio St.3d] at 649. After the

      defendant had violated his community-control sanctions, the trial

      court imposed an eight-month prison sentence, and the defendant

      claimed he was entitled to credit for 110 days spent at the CBCF.

      The trial court granted the defendant credit for only 30 days at the

      facility when he had been in a “lockdown” status, and not permitted

      to leave the facility. Id. at 647.

           The Supreme Court reversed the trial court’s decision, holding

      that the defendant was entitled to credit for all the time he had spent

      at the facility. Id. at 648. In reaching this conclusion, the Supreme

      Court focused on its prior opinion in State v. Snowder, 87 Ohio St.3d

      335, 720 N.E.2d 909 (1999), where, in considering whether a CBCF

      was “confinement,” it had looked to the definition of a CBCF, which

      “must be a secure facility that contains lockups and other measures

      sufficient to ensure the safety of the surrounding community.”

      Napier at 648. The Supreme Court looked at the exact qualities of

      the facility, as well as the specific nature of the defendant’s

      experience at the facility as compared to the experience of the




                                           -11-
Case No. 2-15-13, 2-15-14



       defendant in Snowder, to determine whether he had been sufficiently

       restricted so as to constitute “confinement.” Id.

            The Supreme Court ruled that because a CBCF exercises

       effective control over the ability of the offender to leave the facility

       and the facility is secured in such a way to prevent offenders from

       entering the community without approval of the facility’s managers,

       “all time served in a CBCF constitutes confinement for the purposes

       of R.C. 2967.191” even though the offender may be permitted to

       leave to participate in employment and other activities outside the

       CBCF. Id. at syllabus and 648.

In re D.P., 2014-Ohio-5414, at ¶ 14-16.

       {¶17} In adhering to the definition of “confinement” set forth in Napier, the

First District concluded, “[W]e cannot agree with the state that juveniles are never

entitled to credit for ‘confinement’ unless they are in a lockdown facility.” Id. at ¶

18. “Rather, juvenile courts must review the nature of the facility, to see if it is a

secure facility with measures sufficient to ensure the safety of the surrounding

community.” Id., citing Napier at 648. “They must also review the nature of the

restrictions on the juvenile at the facility to determine if the juvenile was ‘free to

come and go as he wished’ or if he was ‘subject to the control of the staff




                                        -12-
Case No. 2-15-13, 2-15-14



regarding personal liberties’ as contemplated by Napier.” Id., quoting Napier at

648.

       {¶18} In In re K.A.—the first case to apply Napier’s definition of

“confinement” in the juvenile context—the Sixth District determined that by

replacing the phrase “held in detention” with the word “confined,” the General

Assembly “broaden[ed] the circumstances under which a youth will receive credit

against his or her term of institutionalization.” In re K.A., 2013-Ohio-3847, at ¶ 5.

The Sixth District concluded that K.A. was entitled to credit for time he spent in

treatment at “the Youth Treatment Center,” “a community corrections facility.”

Id. at ¶ 1, 2, 23.

       {¶19} In In re J.K.S., the Eighth District cited In re D.P. and In re K.A. and

concluded that the trial court abused its discretion in failing to credit J.K.S. with

days he spent at a residential, “locked intensive treatment unit.” In re J.K.S.,

2015-Ohio-1312, at ¶ 10-12. The Eighth District observed that in both that case

and in In re K.A., “juveniles were housed in secure residential facilities as a

condition of community control and were later committed to the custody of a

juvenile detention center after violating conditions of community control. The

residential treatment facilities constituted confinement under the Napier standard.”

Id. at ¶ 12.




                                        -13-
Case No. 2-15-13, 2-15-14



       {¶20} We, too, adhere to the interpretation of “confinement” set forth in

Napier. The Revised Code instructs, “Words and phrases shall be read in context

and construed according to the rules of grammar and common usage. Words and

phrases that have acquired a technical or particular meaning, whether by

legislative definition or otherwise, shall be construed accordingly.” R.C. 1.42.

Reading in context the words and phrases of R.C. 2152.18(B), the definition of

“confinement” from Napier is consistent with the use of “confined” in R.C.

2152.18(B).   Black’s Law Dictionary defines “confinement” as “[t]he act of

imprisoning or restraining someone; the quality, state, or condition of being

imprisoned or restrained.”      Black’s Law Dictionary 362 (10th Ed.2014).

Webster’s Third New International Dictionary defines “confine” as “to hold within

bounds,” to “restrain from exceeding boundaries,” and “to keep in narrow

quarters.” Webster’s Third New International Dictionary 476 (2002). In Napier,

the Court noted that the facility in that case was “‘a secure facility that contains

lockups and other measures sufficient to ensure the safety of the surrounding

community.’” 93 Ohio St.3d at 647, quoting State v. Snowder, 87 Ohio St.3d 335,

337 (1999), quoting R.C. 2301.52(A)(1). The Court stated, “Napier was not free

to come and go as he wished. He was subject to the control of the staff regarding

personal liberties * * *.” Id. at 648. In other words, Napier was restrained or held

within bounds—namely, a secure facility.


                                       -14-
Case No. 2-15-13, 2-15-14



       {¶21} We recognize, as the trial court stated, that Napier “is an adult case”

and that “[a]dults are treated differently than juveniles.” (Case No. 2012 DEL

188, Doc. No. 257); (Case No. 2012 DEL 244, Doc. No. 81). We also recognize

that the statute is arguably unartfully worded by not defining “confined” and by

stating that a delinquent child receives credit for “days that the child has been

confined in connection with the delinquent child complaint upon which the order

of commitment is based,” except, among others, “days that the child has been

confined in a halfway house.” (Emphasis added.) R.C. 2152.18(B).

       {¶22} Nevertheless, just as in an adult case, a court can “‘review the nature

of the program to determine whether the restrictions on the participants are so

stringent as to constitute ‘confinement’ as contemplated by the legislature.’” State

v. Bondurant, 3d Dist. Marion No. 9-08-17, 2008-Ohio-5319, ¶ 13-15, quoting

State v. Osborn, 3d Dist. Marion No. 9-05-35, 2006-Ohio-1890, ¶ 21 and citing

Napier, 93 Ohio St.3d 646. In its judgment entry, the trial court stated, “In every

aspect of a child’s life, they [sic] are not free to come and go as they please. Are

the juvenile courts to give credit for any time a child is not free to come and go as

they [sic] please?” (Case No. 2012 DEL 188, Doc. No. 257); (Case No. 2012

DEL 244, Doc. No. 81). While a juvenile is subject to the rules of his or her

household and school, some of which may be restrictive, these are not restrictions

“‘so stringent as to constitute ‘confinement’ as contemplated by the legislature.’”


                                        -15-
Case No. 2-15-13, 2-15-14



(Emphasis added.) Bondurant at ¶ 15, quoting Osborn at ¶ 21. In other words, the

restrictions a juvenile may experience at home or at school—even assuming those

restrictions were imposed “in connection with the delinquent child complaint upon

which the order of commitment is based”—are not the sort of stringent restrictions

that amount to what it means to be “confined” under R.C. 2152.18(B). The secure

facilities described in Napier, In re K.A., and In re J.K.S., for example, are a far

cry from a home or a school. For the reasons above, we adopt to the interpretation

of “confinement” set forth in Napier.

      {¶23} The next issue is whether, under R.C. 2152.18(B), D.P. was

“confined” at the Rehabilitation Center. See In re D.P., 2014-Ohio-5414, at ¶ 18-

19; In re J.K.S., 2015-Ohio-1312, at ¶ 12. The trial court concluded,

      [T]he child presented no evidence as to the nature of the West

      Central Juvenile Rehabilitation Center as to whether it is a secured

      or unsecured facility. * * * The record is devoid of any evidence

      indicating the nature of West Central or presentation of evidence by

      the child as to the nature of his treatment at West Central.

(Case No. 2012 DEL 188, Doc. No. 257); (Case No. 2012 DEL 244, Doc. No. 81).

However, in his memorandum in support of his motion for recalculation of

confinement credit, D.P. directed the trial court to the DYS website containing

information regarding the 12 community corrections facilities in the State of Ohio,


                                        -16-
Case No. 2-15-13, 2-15-14



one of which is the Rehabilitation Center. (Case No. 2012 DEL 188, Doc. No.

246, at 4); (Case No. 2012 DEL 244, Doc. No. 73, at 4).

        {¶24} In addition, D.P. attached to his motion for recalculation of

confinement credit an exhibit titled “West Central Juvenile Detention Center” and

signed by Juvenile Probation Officer Lucas Kiefer. (Id. at 3, Ex. G); (Id. at 3, Ex.

G). That exhibit lists dates that “[D.P.] was held in our facility.” (Emphasis

added.) (Id.); (Id.). One of the timeframes listed is for “Rehab,” during which

D.P. was “[a]dmitted” on January 28, 2013 and “[r]eleased” on September 17,

2013 in connection with case Nos. 2012 DEL 188 and 2012 DEL 244. (Id.); (Id.).

        {¶25} Finally, the record reflects that D.P. received an 8-hour temporary-

release pass on August 23, 2013, a 24-hour temporary-release pass from

September 5 to 6, 2013, and temporary release for a funeral on September 13,

2013.2 (Id.); (Id.). (See also Case No. 2012 DEL 188, Doc. Nos. 107, 109, 116).

In its entries ordering those temporary releases, the trial court stated, “The child is

admonished that he is being released on TEMPORARY LEAVE and that any

failure to return as ORDERED will be considered an escape and may be subject to

2
  The record contains orders for two other temporary releases, which neither D.P. nor the State
acknowledges, during the time period when D.P. was held at the Rehabilitation Center. On February 6,
2013, he received an 11-hour “furlough for the funeral of his grandmother.” (Case No. 2012 DEL 188,
Doc. No. 55). On July 19, 2013, D.P. received an 8-hour temporary-release pass. (Case No. 2012 DEL
188, Doc. No. 100). These dates are not reflected in the exhibit attached to D.P.’s motion for recalculation
of confinement credit as dates on which D.P. was temporarily released from the Rehabilitation Center. (See
Case No. 2012 DEL 188, Doc. No. 246, Ex. G); (See Case No. 2012 DEL 244, Doc. No. 73, Ex. G). The
State does not dispute Exhibit G or D.P.’s assertion that D.P. was actually released from the Rehabilitation
Center only on August 23, 2013, September 5-6, 2013, and September 13, 2013, notwithstanding the orders
of the trial court authorizing his release on February 6, 2013 and July 19, 2013.

                                                   -17-
Case No. 2-15-13, 2-15-14



additional charges being filed against him.” (Case No. 2012 DEL 188, Doc. Nos.

107, 109, 116). In each instance, D.P. was released into the custody of his father

or mother. (Id.). During his August 23, 2013 and September 5-6, 2013 temporary

releases, D.P. was placed on house arrest. (Case No. 2012 DEL 188, Doc. Nos.

107, 109).

      {¶26} Based on these items in the record, we conclude that D.P. was

“confined” at the Rehabilitation Center under R.C. 2152.18(B). We can glean

from the record that the Rehabilitation Center is a secure facility with measures

sufficient to ensure the safety of the surrounding community. (See Case No. 2012

DEL 188, Doc. No. 246, at 4); (See Case No. 2012 DEL 244, Doc. No. 73, at 4).

The record reflects that the Rehabilitation Center is a “community corrections

facility.” R.C. 5139.01(14) provides:

      Unless the context requires a different meaning, “community

      corrections facility” means a county or multicounty rehabilitation

      center for felony delinquents who have been committed to the

      department of youth services and diverted from care and custody in

      an institution and placed in the rehabilitation center pursuant to

      division (E) of section 5139.36 of the Revised Code.




                                        -18-
Case No. 2-15-13, 2-15-14



Ohio Adm.Code 5139-36-01(K) provides, “‘Community Corrections Facility’

means a facility * * * in which juveniles are committed by the court to participate

in programs and services for a set period of time, established by the court, while

under the secure care and supervision twenty-four hours a day.”          (Emphasis

added.) Accordingly, we can conclude from the record that the Rehabilitation

Center is a secure facility.

       {¶27} We can also conclude from the record that D.P. was not free to come

and go as he wished and was subject to the control of the staff regarding personal

liberties. The record reflects that D.P. was “held” in the Rehabilitation Center.

(See Case No. 2012 DEL 188, Doc. No. 246, Ex. G); (See Case No. 2012 DEL

244, Doc. No. 73, Ex. G). On the three occasions when D.P. was temporarily

released from the Rehabilitation Center, an order from the court was required.

(Case No. 2012 DEL 188, Doc. Nos. 107, 109, 116).            During two of those

temporary releases, D.P. was placed on house arrest. (Case No. 2012 DEL 188,

Doc. Nos. 107, 109). Accordingly, the record reflects that D.P.’s personal liberties

were subject to the control of the staff and that he was not free to come and go

from the Rehabilitation Center as he wished.




                                       -19-
Case No. 2-15-13, 2-15-14



         {¶28} For these reasons, we conclude that D.P. was “confined” under R.C.

2152.18(B) for the 230 days that he was held at the Rehabilitation Center.3 The

trial court therefore abused its discretion by denying his request for confinement

credit for the 230 days that he spent at the Rehabilitation Center.

         {¶29} D.P.’s first and second assignments of error are sustained.

         {¶30} Having found error prejudicial to the appellant herein in the

particulars assigned and argued, we reverse the judgments of the trial court and

remand for further proceedings consistent with this opinion.

                                                                           Judgments Reversed and
                                                                                Causes Remanded

SHAW, P.J. and ROGERS, J., concur.

/jlr




3
  A juvenile delinquent receives credit for “days that the child has been confined in connection with the
delinquent child complaint upon which the order of commitment is based,” subject to three exceptions.
(Emphasis added.) R.C. 2152.18(B). See also In re J.K.S., 2015-Ohio-1312, at ¶ 7, 13. The State does not
argue alternatively that D.P.’s time at the Rehabilitation Center was not “in connection with the delinquent
child complaint upon which the order of commitment is based.” R.C. 2152.18(B). We nevertheless point
out that, as was the case in In re J.K.S., the trial court “ordered the suspended sentence into execution for
the delinquency complaints that resulted in appellant’s placement into” the Rehabilitation Center. 2015-
Ohio-1312, at ¶ 13. Therefore, D.P.’s time at the Rehabilitation Center was “in connection with the
delinquent child complaint upon which the order of commitment is based.”

                                                   -20-